Citation Nr: 0832670	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  99-20 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected headaches.  

2.  Entitlement to a total rating due to unemployability 
caused by service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from May 1984 to 
February 1994.  

The issue of evaluation for the service-connected headaches 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 1999 RO rating decision that increased the 
disability evaluation from noncompensable to 10 percent.  

The issue of entitlement to a TDIU rating arises from an 
April 2006 RO rating decision.  

In December 2006 the Board remanded the issues on appeal to 
the RO for further development.  

For the reasons articulated below the issues on appeal are 
again remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will advise the veteran when 
further action is required on his part.  


REMAND

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Id.  Because the RO 
did not comply with the directives of the Board's prior 
remand in this appeal, another remand is required.  

The Board's remand in December 2006 instructed the RO to 
afford the veteran a VA examination to evaluate the service-
connected headaches; this was accomplished by a VA 
examination in March 2008.  However, the Board's remand 
further instructed the RO to readjudicate the claim after the 
VA examination and to issue an appropriate SSOC; review of 
the file does not show that this has been done.  

The Board's remand in December 2006 also observed that the 
veteran had filed a timely NOD on the issue of entitlement to 
a TDIU, as denied by the RO's rating decision in April 2006.  
The Board's remand instructed the RO to issue the veteran an 
SOC on that issue in accordance with Manlincon v. West, 12 
Vet. App. 238 (1999).  A review of the file does not show 
that this has been accomplished.  

Finally, after the last SSOC issued in April 2006, the 
veteran submitted additional evidence to the RO in the form 
of a lay statement and VA treatment records; these documents 
were received by the RO in January 2008 and forwarded to the 
AMC in February 2008.  There is no accompanying waiver of 
initial RO jurisdiction, so the documents must be returned to 
the RO for initial review.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Specifically, the RO should advise the veteran of the 
elements required to establish entitlement to increased 
ratings per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), Hart v. Mansfield, 21 Vet. App.505 (2007), and 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should sent to the veteran a 
letter advising her of the elements 
required by Dingess/Hartmann, Hart, and 
Vazquez-Flores as cited above regarding 
claims for increased rating, and provide 
her an appropriate period in which to 
respond.  

2.  In accordance with the Board's remand 
in December 2006, the RO should 
readjudicate the issue of an increased 
rating in excess of 10 percent for the 
service-connected headaches based on all 
the evidence received since the last 
SSOC, and specifically including the 
latest VA examination and the additional 
evidence submitted by the veteran in 
January 2008.  

The RO's readjudication should 
specifically address whether "staged 
ratings" are appropriate.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the claim for increased rating is not 
granted, the RO should provide the 
veteran and her representative with an 
appropriate SSOC and afford them with an 
opportunity to respond.  

3.  In accordance with the Board's remand 
in December 2006, the RO should issue to 
the veteran an SOC concerning her claim 
for a TDIU and explain the procedure 
necessary to perfect an appeal.  

Thereafter, if and only if the veteran 
perfects her appeal for a TDIU by filing 
a timely substantive appeal (VA Form 9 or 
equivalent) the RO should return that 
issue to the Board for further action.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.202.  

After accomplishment of the action s above, if indicated, the 
case should be returned to the Board for the purpose of 
appellate disposition.  The Board intimates no opinion as to 
the final disposition of any unresolved issue.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



